DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-20 are currently pending and under examination.

This application is a divisional of U.S. Application No. 15/717396, filed September 27, 2017, now U.S. Patent No. 11,278,603, which is a continuation-in-part of U.S. Application No. 15/470386, filed March 27, 2017, which claims priority to U.S. Provisional Application No. 62/314048, filed March 28, 2016, U.S., Provisional Application No. 62/452746, filed January 31, 2017, and U.S. Provisional Application No. 62/454184, filed February 3, 2017.

Claim Objections

Claims 9 and 12 are objected to because of the following informalities:  No period is present at the end of these claims; each claim must end with a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the biological activity" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  No biological activity is previously recited in claim 1.
	Claim 14 recites the term “chemically unprocessed.”  This term is indefinite, because it is unclear what processes are included in or excluded from being considered a “chemical” process, as a process that uses any substance could be considered a chemical process.  The specification does not provide a definition for what is intended to be included in, or excluded from a chemical process.
	The term "substantially" in claims 15 and 16 is a relative term which renders the claim indefinite. The term "substantially free of flammable solvent" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of
ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what amount of flammable solvent is intended to be included or excluded from the container/environment to provide a container/environment that is “substantially free” of a flammable solvent.
	
	Claims 17-20 are included in this rejection, as these claims depend from above rejected claims.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mann et al. (US 2006/0115376; Published 2006), in view of Rämsch et al. (IDS; US 2010/0119654, Published 2010).  
With regard to claims 1 and 9-11, Mann et al. teach a method for producing a pancreatin product, the method including subjecting a preparation of digestive enzymes, including from the pancreas, including pancreatic lipase, to radiation, including electron radiation, for a time effective to sterilize the preparation (Abs.; Para. 34, 56, 65).  The rate of irradiation includes at least about 16 kGy/hr, at least about 30 kGy/hr, and at least about 45 kGy/hr, which are fully encompassed within about 5 to about 50 kGy, and about 10 to about 40 kGy.  
Mann et al. do not specifically teach that the preparation being irradiated is intact mammalian pancreatic tissue, including flaked tissue, a whole gland, or a portion of a whole gland, where pancreatin is isolated from the irradiated pancreatic tissue.
Rämsch et al. teach a method for producing an enzyme preparation comprising one or more enzymes, including pancreatin, where the enzyme preparation is isolated from irradiated biological extract which contains solids (Abs.; Para. 21-30).  The biological extract which contains solids is from a mammalian pancreas, and includes a mixture of enzymes, proteins, and peptides obtained from the pancreas (Para. 28), this biological extract which contains solids is pancreatic tissue that is a portion of a whole pancreas gland.  
It would have been obvious to one of ordinary skill in the art to combine the teachings of Mann et al. and Rämsch et al., because both teach a method for producing a pancreatic enzyme preparation where the pancreatic enzyme preparation is irradiated.  The irradiation of a portion of a whole pancreas gland where pancreatin is isolated following irradiation is known in the art as taught by Rämsch et al.  The use of a portion of a whole pancreas gland amounts to the simple substitution of one known pancreatic enzyme preparation for another, and would have been expected to predictably and successfully provide an alternative enzyme preparation for the method of Mann et al.
With regard to claims 2-8 and 13, taken together, Mann et al. and Rämsch et al. render obvious the method as claimed including the components as claimed, including irradiating the preparation with a dosage encompassed within the claimed ranges.  As such, the results that the biological activity of the enzyme preparation corresponds to at least 80% of the biological activity of the extract before irradiation, which is a control enzyme preparation, where the biological activity includes lipase activity; the electron beam radiation is sufficient to produce at least a three log10 or four log10 reduction in viral load of a model virus compared to a control sample; and wherein the virus is reovirus type 3 (REO3), feline calicivirus (FCV), or porcine parvovirus (PPV), would naturally flow from performance of the method as rendered obvious by Mann et al. and Rämsch et al. 
With regard to claim 14, as noted above, the term “chemically unprocessed” is unclear.  Rämsch et al. teach that the object of the invention is to reduce virus and micro-organism content in the biological extracts with contain solids, but does not substantially reduce the activity of the enzymes in the biological extract, does not impair the pharmacologically intended properties, and does not produce any toxic chemical compounds (Para. 20).  As such, the combined method of Mann et al. and Rämsch et al. is deemed to include intact mammalian pancreatic tissue that is chemically unprocessed prior to electron beam radiation.
With regard to claim 15, Mann et al. teach that the residual solvent content is reduced prior to the irradiating step to less than about 0.2%, which is deemed to be fully encompassed within “substantially free” of flammable solvent, and additionally, the solvent can include water, which is not a flammable solvent, thus irradiation is performed in an environment that is substantially free of flammable solvents (Para. 63, 75).


Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mann et al. and Rämsch et al., as applied to claim 1 above, and further in view of Kurfurst et al. (IDS; US 2009/0233344, Published 2009).
The teachings of Mann et al. and Rämsch et al. as applied to claim 1 have been set forth above.  Mann et al. and Rämsch et al. do not specifically teach that isolating pancreatin from the irradiated pancreatic tissue is done by initiating hydrolysis or autolysis of the irradiated pancreatic tissue or activating a proenzyme from the irradiated pancreatic tissue.
Kurfurst et al. teach that a step in the known method for producing pancreatin includes subjecting pancreatic glands to autolysis (Para. 5; Fig. 1).  
It would have been obvious to one of ordinary skill in the art to combine the teachings of Mann et al. and Rämsch et al. with Kurfurst et al., because all teach methods for producing pancreatin.  A step of submitting pancreatic tissue to autolysis for the production of pancreatin is known in the art as taught by Kurfurst et al.  The use of autolysis in the combined method of Mann et al. and Rämsch et al. would have been expected to predictably and successfully provide for the production of pancreatin from the biological extract which contains solids from a pancreas. 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Mann et al. and Rämsch et al. with Kurfurst et al., wherein isolating pancreatin from the irradiated pancreatic tissue is done by initiating autolysis of the irradiated pancreatic tissue (Claim 12). 

Conclusion

No claims are allowable.  However, claim 16 appears to be free of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653